By the Court.
The plaintiff slipped as she was going on a December day at the invitation of the defendant up the steps to a door "of the defendant’s house. The only testimony bearing upon the cause of the injury was that of the plaintiff to the effect that as she fell “I felt this slipperiness of something. My foot slipped sideways on something.” There is no evidence in the record to show that the steps were defective in any respect. There is nothing whatever to warrant an inference that the defendant was negligent. Norton v. Hudner, 213 Mass. 257. Zugbie v. J. R. Whipple Co. 230 Mass. 19. Jameson v. Boston Elevated Railway, 193 Mass. 560, 562.

Exceptions overruled.